CARPENTER, District Judge
(after stating the facts as above). In support of the discharge, it is urged that inasmuch as the first specification involves moral turpitude, and, if proved, would render the bankrupt liable to criminal prosecution, the facts should have been proved beyond a reasonable doubt.
[1] This is a civil case, and notwithstanding the evidence might not be sufficient to convict, if the bankrupt had been indicted and put upon trial for the criminal offense of concealing assets on the eve of bankruptcy, it may be sufficient to support the denial of the statutory discharge. A preponderance is enough. The facts need not be proved beyond a reasonable doubt. See United States v. Regan, 232 U. S. 37, 34 Sup. Ct. 213, 58 L. Ed. 494.
[2] The real question, involves the character of the evidence. It preponderates clearly that the bankrupt, some two weeks prior to the filing of the petition, stated that his stock of goods was worth $7,500 or $8,000. The only evidence in the record is as to whether or not that statement was made. The creditor and his attorney said that it was; the bankrupt denied it. Assuming that the evidence shows that such a statement-was made, it does not follow that the statement, as made, was true. Something akin to the corpus delicti is lacking. The bankrupt, of course, will be denied his discharge for willfully concealing assets with intent to hinder, defraud, and delay his creditors; but there is no proof here that he had assets to conceal. The proof relates solely to statements which the bankrupt made prior to the filing of the petition in bankruptcy, which may or may not have been true. This, in my opinion, is not sufficient to bar the discharge.
The recommendation of the referee that the discharge be denied is not approved, and the discharge is ordered.